UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-04524) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: November 1, 2009  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Annual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information 78 Shareholder meeting results 79 About the Trustees 80 Officers 82 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Respectfully yours, About the fund Investing for income from global sources For investors with an appetite for income, it makes sense to look far and wide for opportunities. Putnam Global Income Trust searches the world for income-generating securities. This fund was launched in 1987, when the best international income opportunities involved taking advantage of differences in bond yields and fluctuations in currency exchange rates across international markets. However, at the time, only a handful of the worlds markets allowed foreign investors to participate fully. Since then, income opportunities have changed. Regulatory reforms opened many markets to outside investors. A convergence of interest rates to lower levels limited the effectiveness of traditional strategies. New approaches focused on opportunities in recently opened markets and budding sectors as a broader variety of bonds and specially structured debt securities developed. The fund has kept pace with these evolving opportunities. Today, the portfolio continues to hold bonds issued by foreign governments in an effort to benefit from foreign currency exposure, but it invests a greater share of assets in securities backed by mortgage and consumer debt. The advantage of this variety of holdings is that the sources of return are, to some extent, independent and unrelated, rather than dependent on a single factor, like interest-rate trends, that can negatively affect the fund. The funds managers work with Putnams fixed-income group and possess a range of specialized research skills. Putnam analysts sift through thousands of securities, supporting the managers as they construct a portfolio seeking high current income. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds non-diversified status, which means the fund may invest in fewer issues, can increase its vulnerability to common economic forces and may result in greater losses and volatility. Key drivers of returns in global bond markets U.S. investment-grade bonds Most government, mortgage-backed, and asset-backed securities are investment-grade bonds. The performance of investment-grade bonds is influenced primarily by changes in interest rates. Generally, bond prices rise when interest rates fall, and prices fall when rates rise. The fluctuations are caused by investor expectations about future inflation and the pace of economic growth. International bonds Bonds issued outside the United States, including sovereign debt of foreign governments, are affected by inflation and economic conditions in the countries where the bonds are issued. Also, changes in currency exchange rates affect the performance of international bonds. Performance snapshot Annualized total return (%) comparison as of 10/31/10 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the Barclays Capital Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the funds class A shares. 4 Interview with your funds portfolio manager D. William Kohli How did the fund perform for the year ended October 31, 2010? Im pleased to report that Putnam Global Income Trusts class A shares returned 13.63%, outperforming both its benchmark, the Barclays Capital Global Aggregate Bond Index, which gained 6.89%, and the average return of its Lipper peer group, Global Income Funds, which finished at 9.62%. What was the situation in the global bond markets during the past 12 months? The period began amid indications that global economies were emerging from the Great Recession, prompting investors to move toward the historically attractive yields offered by securities in riskier categories, such as high-yield corporate bonds and emerging-market debt. Then in April and May, after more than a year of steady improvement in credit market conditions, the fallout from Europes sovereign debt woes bred risk aversion and led to higher borrowing costs for a handful of smaller European economies, most notably Greece, and for some corporations. By late summer, however, the credit markets recovered, and U.S. corporations found increasingly inexpensive access to debt markets, resulting in a resurgence of bond issuance at unusually low borrowing rates. In Europe, credit conditions broadly stabilized as a nearly $1 trillion government bailout program calmed market concerns about a liquidity crisis. Still, the borrowing environment varied considerably from country to country, underscoring ongoing sovereign debt concerns. As the period came to a close, the Federal Reserve [the Fed] launched its second major quantitative easing program  dubbed QE2 (see In the News on page 9 for more information). This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 10/31/10. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 The fund outperformed its benchmark and peer category by substantial margins. What were the major factors behind this outperformance? The funds strong relative performance is attributable to several key strategies and risk exposures. During the period, the fund benefited from our balanced approach to prepayment risk, credit risk, and liquidity risk, primarily as a result of three major mortgage strategies. First, we established a moderate position in short-term commercial mortgage-backed securities [CMBS], focusing on bonds in the highly liquid topmost part of the capital structure. Our analysis suggested that these bonds were undervalued relative to their liquidity risk. Our CMBS holdings benefited from an increasing investor perception that even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. The funds mortgage strategies also included investments in government-agency interest-only collateralized mortgage obligations [CMO IOs]. CMOs are structured mortgage-backed securities that use pools of mortgage pass-through bonds, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. IOs are securities derived from the interest portion of the underlying mortgages. CMO IOs are designed so that the longer homeowners take to pay down their mortgages, the more money a security holder will make from interest payments on those loans. Despite record-low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Depressed home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. As a result, our CMO IOs Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. 6 accumulated steady cash flows throughout the fiscal year, with minimal prepayment risk In implementing our CMO IO strategy, we used interest-rate futures, swaps and options to hedge the funds duration  or sensitivity to interest-rate changes  thereby isolating theprepayment risk that we believed was attractively priced. Our third mortgage strategy entailed investments in non-agency residential mortgage-backed securities [RMBS]. Within the RMBS area, we emphasized hybrid adjustable-rate mortgage-backed securities, which combine features of both fixed- and adjustable-rate mortgages. We also invested in Alt-A mortgages at what we believed were attractive prices. Alt-A mortgages are considered riskier than standard prime mortgages, but higher quality than subprime mortgages because Alt-A borrowers must have reasonable credit histories. How did your yield curve positioning affect performance? Our yield curve, or term structure, strategy also helped performance. Using interest-rate swaps, futures, and options, we built positions Credit qualities are shown as a percentage of net assets as of 10/31/10. A bond rated Baa or higher(Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 7 in the intermediate-maturity, five-to-ten year part of the curve. Yields in this area of the curve were most affected by investor anticipation of the impact of the Feds bond purchases under QE2, because they influence consumer credit rates for mortgages, car loans, and other borrowing. We avoided the short end of the curve, where Fed monetary policy had anchored short-term yields at extremely low levels. We also avoided the long end of the curve because this portion of the curve is the most sensitive to changing inflation expectations. We also used interest-rate futures and swap contracts to manage the funds term-structure risk, or the risk of unanticipated shifts in the yield curve. After rallying earlier in the period, the U.S. dollar weakened during the final months of the fiscal year. How did this currency fluctuation affect results? While we do use currency-forward contracts to gain exposure to currencies and hedge foreign exchange risk in the portfolio, the fund is largely unhedged. Consequently, if the dollar is strong, it tends to dampen the funds return. However, if the dollar is weak, it tends to boost performance. During this period, our overall currency positioning helped results, due to a combination of U.S. dollar weakness in the second half of the period, and overweight exposure to the strong-performing Australiandollar. Which areas detracted from results? Im happy to report that there were no notable detractors. We took a cautious approach toward interest-rate risk during the period, keeping the funds duration shorter than that of its benchmark and peer group average. This strategy restrained the funds outperformance modestly in an environment of falling interest rates. What is your outlook for the global credit markets and the fund over the comingmonths? We continue to favor strategies that do not rely on strong global growth to be effective, specifically short-duration, short-maturity securities offering high-quality cash flows. As a result, we plan to maintain the funds This chart reflects how physical securities, futures contracts, and interest-rate swaps denominated in each currency contribute to the portfolios duration, a measure of sensitivity to interest-rate changes, and how the funds top weightings have changed over the last six months. Weightings are shown as a percentage of net assets that contribute to the funds interest-rate exposure. Holdings will vary over time. 8 holdings of CMBS, CMO IOs, and RMBS. In our view, senior CMBSs can continue to generate stable cash flows with sufficient principal protection, given their seniority in the capital structure. We believe CMO IOs should fare relatively well in a weak housing market. And we believe RMBSs can continue to produce high yields supported by valuations that can accommodate even worst-case scenarios. In Europe, with the spread of sovereign-risk concerns from Greece, Portugal, Ireland, and Spain to medium-quality issuers such as France, we are focusing on top-tier countries such as Germany, the Netherlands, Norway, and Switzerland, which for the most part avoided excesses in their housing and banking sectors. Lastly, given the potential for interest-rate volatility in the months ahead  in light of QE2 and other factors  we plan to maintain the funds relatively short durationpositioning. Thanks for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest The funds dividend rate declined during the period. The dividend per class A share was reduced from $0.087 to $0.065 as of September 2010. This reduction was due to an adjustment in prior foreign currency gains that were distributed at an earlier date. Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction and Global Strategies at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your funds portfolio managers are Michael Atkin, Rob Bloemker, Michael Salm, and Raman Srivastava. IN THE NEWS The Federal Reserves QE2 has set sail. In light of what has been a tepid economic recovery, in October the Fed announced a second round of monetary stimulus via quantitative easing  dubbed QE2 by the media  involving the purchase of an additional $600 billion of U.S. Treasury bonds through the end of June 2011. The Fed has suggested in recent months that it is particularly concerned about the prospect of deflation, which has plagued the Japanese economy for the better part of the past decade. By purchasing Treasuries, the central bank could drive down already low yields by injecting about $75 billion a month into the capital markets. The idea behind QE2 is that the money would then be reinvested, and the expected upward pressure on asset prices could create inflationary expectations sufficient to prevent deflation from becoming a problem. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended October 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.67% 7.48% 6.84% 6.84% 6.87% 6.87% 7.37% 7.22% 7.41% 7.73% 10 years 125.51 116.48 109.36 109.36 109.39 109.39 119.99 112.85 120.15 128.53 Annual average 8.47 8.03 7.67 7.67 7.67 7.67 8.20 7.85 8.21 8.62 5 years 53.24 47.08 47.76 45.76 47.76 47.76 51.43 46.46 51.50 55.28 Annual average 8.91 8.02 8.12 7.83 8.12 8.12 8.65 7.93 8.66 9.20 3 years 34.18 28.79 31.20 28.20 31.19 31.19 33.13 28.84 33.25 35.09 Annual average 10.30 8.80 9.47 8.63 9.47 9.47 10.01 8.81 10.04 10.55 1 year 13.63 9.10 12.74 7.78 12.80 11.80 13.35 9.68 13.39 13.93 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have beenlower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 10/31/10 Barclays Capital Global Lipper Global Income Funds Aggregate Bond Index category average* Annual average (life of fund)  7.70% 10 years 106.07% 102.23 Annual average 7.50 7.15 5 years 42.07 35.43 Annual average 7.28 6.13 3 years 23.31 19.68 Annual average 7.23 6.05 1 year 6.89 9.62 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/10, there were 159, 112, 99, 59, and 3 funds, respectively, in this Lipper category.  The funds benchmark, the Barclays Capital Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the funds class A shares. Fund price and distribution information For the 12-month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $1.714 $1.618 $1.625 $1.680 $1.684 $1.748 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $13.24 $13.79 $13.20 $13.20 $13.14 $13.58 $13.23 $13.25 10/31/10 13.15 13.70 13.10 13.10 13.04 13.48 13.14 13.16 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 5.93% 5.69% 5.22% 5.31% 5.71% 5.52% 5.66% 6.20% Current 30-day SEC yield 2 N/A 3.57% 2.97% 2.98% N/A 3.36% 3.47% 3.97% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 10/31/00 to 10/31/10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $20,936 and $20,939, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $21,285 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $22,015 and $22,853, respectively. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.59% 7.40% 6.76% 6.76% 6.79% 6.79% 7.29% 7.14% 7.33% 7.65% 10 years 117.61 108.84 101.97 101.97 102.16 102.16 112.41 105.43 112.50 120.48 Annual average 8.09 7.64 7.28 7.28 7.29 7.29 7.82 7.46 7.83 8.23 5 years 47.58 41.64 42.17 40.17 42.27 42.27 45.91 41.22 45.90 49.53 Annual average 8.09 7.21 7.29 6.99 7.31 7.31 7.85 7.15 7.85 8.38 3 years 32.45 27.19 29.50 26.50 29.58 29.58 31.49 27.22 31.53 33.46 Annual average 9.82 8.35 9.00 8.15 9.02 9.02 9.55 8.36 9.57 10.10 1 year 13.90 9.35 13.09 8.12 13.14 12.14 13.70 10.03 13.74 14.19 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/09* 1.21% 1.96% 1.96% 1.46% 1.46% 0.96% Total annual operating expenses for the fiscal year ended 10/31/09 1.27% 2.02% 2.02% 1.52% 1.52% 1.02% Annualized expense ratio for the six-month period ended 10/31/10 1.12% 1.87% 1.87% 1.37% 1.37% 0.87% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements decision to contractually limit expenses through 2/28/11.  Reflects projected expenses under a new management contract effective 1/1/10 and a new expense arrangement.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Global Income Trust from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.91 $9.84 $9.84 $7.22 $7.22 $4.59 Ending value (after expenses) $1,091.90 $1,088.20 $1,087.60 $1,090.30 $1,091.40 $1,094.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.70 $9.50 $9.50 $6.97 $6.97 $4.43 Ending value (after expenses) $1,019.56 $1,015.78 $1,015.78 $1,018.30 $1,018.30 $1,020.82 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts 16 on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 4th quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 2nd quintile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. 17 Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of 18 each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Global Income Funds) for the one-year, three-year and five-year periods ended December 31, 2009 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2009, there were 149, 99 and 81 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Global Income Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Income Trust (the fund) at October 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 15, 2010 22 The funds portfolio 10/31/10 MORTGAGE-BACKED SECURITIES (30.5%)* Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 $74,112 $78,083 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 90,000 95,407 Ser. 07-2, Class A2, 5.634s, 2049 1,518,000 1,565,385 Ser. 06-4, Class A2, 5.522s, 2046 293,000 298,376 Ser. 06-5, Class A2, 5.317s, 2047 1,003,000 1,036,831 Banc of America Commercial Mortgage, Inc. 144A Ser. 07-5, Class XW, IO, 0.431s, 2051 5,633,188 106,046 Ser. 04-4, Class XC, IO, 0.243s, 2042 2,079,452 32,878 Ser. 06-5, Class XC, IO, 0.146s, 2016 2,242,164 34,740 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 639,225 67,246 Ser. 06-CD1A, IO, 2.258s, 2023 CAD 6,746,359 283,688 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 9,545,825 417,314 FRB Ser. 06-CD1A, Class A1, 1.47s, 2023 CAD 1,033,152 845,601 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 6.126s, 2036 $413,427 268,728 FRB Ser. 05-7, Class 23A1, 5.563s, 2035 208,788 155,913 FRB Ser. 05-10, Class 24A1, 4.7s, 2036 545,918 332,191 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.488s, 2047 1,399,155 867,476 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.251s, 2032 100,000 103,293 FRB Ser. 07-PW16, Class A2, 5.665s, 2040 274,000 283,034 Ser. 07-PW15, Class A4, 5.331s, 2044 871,000 906,780 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.683s, 2038 1,401,105 42,033 Ser. 06-PW14, Class X1, IO, 0.134s, 2038 1,248,328 20,597 Ser. 07-PW18, Class X1, IO, 0.116s, 2050 3,168,038 23,950 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 362,000 382,795 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 740,000 790,134 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.106s, 2049 37,386,795 497,618 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.806s, 2036 277,782 160,847 FRB Ser. 05-10, Class 1A5A, 5.627s, 2035 83,700 55,870 FRB Ser. 06-AR7, Class 2A2A, 5.38s, 2036 294,612 167,929 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0 1/8s, 2049 7,924,096 65,295 Ser. 07-CD5, Class XS, IO, 0.118s, 2044 1,694,556 10,523 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 102,462 107,653 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A3, 5.308s, 2046 1,816,000 1,901,459 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.787s, 2014 (United Kingdom) GBP 102,358 114,774 FRB Ser. 05-CT2A, Class E, 1.787s, 2014 (United Kingdom) GBP 46,127 55,417 23 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Countrywide Alternative Loan Trust Ser. 06-36T2, Class 2A1, 6 1/4s, 2036 $670,074 $466,362 Ser. 06-J8, Class A4, 6s, 2037 257,728 146,905 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 103,562 101,491 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.514s, 2035 536,699 413,258 FRB Ser. 05-HYB4, Class 2A1, 2.915s, 2035 268,840 193,565 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.655s, 2035 500,704 73,018 Ser. 06-R2, Class AS, IO, 5.528s, 2036 357,745 43,824 Ser. 06-R1, Class AS, IO, 5.471s, 2036 1,599,421 177,936 Ser. 05-R2, Class 1AS, IO, 5.303s, 2035 461,774 62,329 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C3, Class A2, 5.721s, 2039 703,172 725,844 Ser. 07-C5, Class AAB, 5.62s, 2040 605,000 649,108 Ser. 07-C2, Class A2, 5.448s, 2049 1,785,000 1,831,838 Ser. 07-C1, Class AAB, 5.336s, 2040 415,000 438,904 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.168s, 2039 5,779,414 81,335 Ser. 07-C2, Class AX, IO, 0.108s, 2049 10,731,791 68,855 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 393,157 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 11,212 Ser. 03-C3, Class AX, IO, 1.735s, 2038 3,662,489 131,250 Ser. 03-CK2, Class AX, IO, 1.097s, 2036 1,955,132 40,704 Ser. 04-C4, Class AX, IO, 0.379s, 2039 852,720 19,375 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 433,778 451,658 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 62,263 62,258 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 218,983 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.59s, 2014 (United Kingdom) GBP 172,945 19,392 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class PS, 27.575s, 2032 $207,028 320,777 IFB Ser. 3182, Class SP, 27.575s, 2032 123,432 186,737 IFB Ser. 3211, Class SI, IO, 26.588s, 2036 82,883 57,597 IFB Ser. 3408, Class EK, 24.762s, 2037 71,910 105,686 IFB Ser. 2976, Class KL, 23.444s, 2035 145,615 222,623 IFB Ser. 3065, Class DC, 19.091s, 2035 131,524 186,148 IFB Ser. 3105, Class SI, IO, 18.958s, 2036 77,439 40,018 IFB Ser. 2990, Class LB, 16.291s, 2034 147,760 194,480 IFB Ser. 3031, Class BS, 16.084s, 2035 162,110 223,669 IFB Ser. T-56, Class SASI, IO, 7.844s, 2043 114,993 23,393 IFB Ser. 3184, Class SP, IO, 7.094s, 2033 193,973 21,505 IFB Ser. 3110, Class SP, IO, 7.044s, 2035 279,845 53,022 IFB Ser. 3149, Class SE, IO, 6.894s, 2036 156,139 30,332 IFB Ser. 3157, Class SA, IO, 6.894s, 2036 381,814 72,842 IFB Ser. 3316, Class SA, IO, 6.474s, 2037 292,629 42,333 IFB Ser. 3287, Class SE, IO, 6.444s, 2037 341,580 53,963 IFB Ser. 3031, Class BI, IO, 6.434s, 2035 111,268 20,300 IFB Ser. 3240, Class SM, IO, 6.394s, 2036 253,362 37,044 24 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3147, Class SD, IO, 6.394s, 2036 $381,516 $53,877 IFB Ser. 3067, Class SI, IO, 6.394s, 2035 2,088,511 350,055 IFB Ser. 3065, Class DI, IO, 6.364s, 2035 82,396 13,742 IFB Ser. 3145, Class GI, IO, 6.344s, 2036 97,526 15,111 IFB Ser. 3114, Class IP, IO, 6.344s, 2036 459,805 68,433 IFB Ser. 3485, Class SI, IO, 6.294s, 2036 154,524 25,251 IFB Ser. 3153, Class QI, IO, 6.294s, 2036 214,624 41,517 IFB Ser. 3346, Class SC, IO, 6.294s, 2033 2,187,831 310,038 IFB Ser. 3346, Class SB, IO, 6.294s, 2033 258,270 36,465 IFB Ser. 3171, Class ST, IO, 6.229s, 2036 325,739 52,933 IFB Ser. 3152, Class SY, IO, 6.224s, 2036 452,710 74,656 IFB Ser. 3012, Class UI, IO, 6.164s, 2035 334,572 54,912 IFB Ser. 3510, Class AS, IO, 6.154s, 2037 1,075,441 174,415 IFB Ser. 3265, Class SC, IO, 6.154s, 2037 142,705 20,348 IFB Ser. 3225, Class EY, IO, 6.034s, 2036 1,003,426 136,767 IFB Ser. 3502, Class DS, IO, 5.894s, 2039 4,645,019 569,766 IFB Ser. 3303, Class SD, IO, 5.834s, 2037 501,496 60,949 IFB Ser. 3309, Class SG, IO, 5.814s, 2037 397,653 53,310 IFB Ser. 3510, Class BI, IO, 5.774s, 2037 1,126,590 167,141 Ser. 3707, Class IK, IO, 5s, 2040 356,988 61,448 Ser. 3645, Class ID, IO, 5s, 2040 260,372 37,775 Ser. 3687, Class HI, IO, 5s, 2038 875,235 139,714 Ser. 3632, Class CI, IO, 5s, 2038 333,857 49,998 Ser. 3626, Class DI, IO, 5s, 2037 245,574 23,698 Ser. 3740, Class IP, IO, 5s, 2037 2,124,000 297,891 Ser. 3623, Class CI, IO, 5s, 2036 219,906 20,891 Ser. 3707, Class PI, IO, 4 1/2s, 2025 3,063,566 256,451 Ser. 3707, Class HI, IO, 4s, 2023 948,908 68,502 Ser. 3327, Class IF, IO, zero %, 2037 27,830 303 Ser. 3300, PO, zero %, 2037 40,619 37,118 FRB Ser. 3326, Class WF, zero %, 2035 50,936 49,200 FRB Ser. 3251, Class TP, zero %, 2035 10,949 10,885 FRB Ser. 3003, Class XF, zero %, 2035 70,476 69,540 FRB Ser. 2947, Class GF, zero %, 2034 59,029 58,583 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.31s, 2037 98,454 187,912 IFB Ser. 07-30, Class FS, 28.641s, 2037 60,147 99,536 IFB Ser. 06-49, Class SE, 27.975s, 2036 105,518 167,424 IFB Ser. 05-25, Class PS, 27.033s, 2035 65,206 102,413 IFB Ser. 06-8, Class HP, 23.627s, 2036 120,793 185,559 IFB Ser. 05-99, Class SA, 23.627s, 2035 84,177 123,792 IFB Ser. 05-74, Class DM, 23.444s, 2035 75,651 112,155 IFB Ser. 05-45, Class DC, 23.37s, 2035 204,112 314,739 IFB Ser. 03-W6, Class 4S, IO, 7.344s, 2042 527,239 104,815 IFB Ser. 06-24, Class QS, IO, 6.944s, 2036 214,604 39,790 IFB Ser. 07-58, Class SP, IO, 6.494s, 2037 838,056 152,016 IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 108,098 16,261 IFB Ser. 06-23, Class SP, IO, 6.444s, 2036 371,855 58,928 IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 1,441,821 245,853 IFB Ser. 06-116, Class LS, IO, 6.394s, 2036 54,371 8,749 25 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 04-92, Class SQ, IO, 6.394s, 2034 $287,896 $44,617 IFB Ser. 06-103, Class SB, IO, 6.344s, 2036 219,790 29,903 IFB Ser. 10-27, Class BS, IO, 6.194s, 2040 5,311,414 730,571 IFB Ser. 07-30, Class OI, IO, 6.184s, 2037 559,967 90,653 IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 418,596 59,388 IFB Ser. 10-2, Class SD, IO, 6.044s, 2040 274,619 29,691 IFB Ser. 07-30, Class UI, IO, 5.844s, 2037 626,490 84,523 IFB Ser. 09-12, Class DI, IO, 5.774s, 2037 527,091 77,925 Ser. 06-W3, Class 1AS, IO, 5.773s, 2046 506,196 76,739 Ser. 06-W2, Class 1AS, IO, 5.771s, 2036 1,348,000 156,705 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 1,105,267 121,579 Ser. 10-98, Class DI, IO, 5s, 2040 573,127 92,841 Ser. 10-21, Class IP, IO, 5s, 2039 631,348 91,545 Ser. 03-W12, Class 2, IO, 2.23s, 2043 438,647 33,547 Ser. 03-W10, Class 3, IO, 1.781s, 2043 104,565 6,756 Ser. 03-W10, Class 1, IO, 1.665s, 2043 1,011,413 58,839 Ser. 03-W8, Class 12, IO, 1.64s, 2042 1,817,907 84,203 Ser. 03-W17, Class 12, IO, 1.137s, 2033 753,724 29,975 Ser. 03-T2, Class 2, IO, 0.811s, 2042 462,545 12,520 Ser. 03-18, Class X1, IO, 0.64s, 2042 7,282,663 159,096 Ser. 02-T18, IO, 0.508s, 2042 4,137,442 76,573 Ser. 03-W2, Class 1, IO, 0.465s, 2042 29,210,085 225,058 Ser. 02-T4, IO, 0.443s, 2041 242,330 4,165 Ser. 02-26, IO, 0.212s, 2048 11,275,802 101,959 Ser. 07-64, Class LO, PO, zero %, 2037 40,264 37,790 Ser. 05-50, Class LO, PO, zero %, 2035 4,138 4,099 Ser. 04-61, Class CO, PO, zero %, 2031 75,629 74,492 FRB Ser. 06-115, Class SN, zero %, 2036 78,870 72,941 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 226,840 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 131,828 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 302,100 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.075s, 2049 15,493,511 80,825 Government National Mortgage Association IFB Ser. 09-66, Class XS, IO, 6.544s, 2039 4,069,157 513,676 IFB Ser. 09-61, Class SB, IO, 6.494s, 2039 13,614,041 1,553,907 IFB Ser. 09-61, Class SA, IO, 6.444s, 2039 1,361,664 154,848 IFB Ser. 10-98, Class CS, IO, 6.444s, 2038 714,574 120,184 IFB Ser. 10-98, Class SA, IO, 6.444s, 2038 691,219 115,752 IFB Ser. 10-32, Class SP, IO, 6.444s, 2036 951,460 111,521 IFB Ser. 10-85, Class SA, IO, 6.394s, 2040 297,775 47,334 IFB Ser. 10-85, Class AS, IO, 6.394s, 2039 978,184 149,760 IFB Ser. 10-113, Class AS, IO, 6.394s, 2039 691,848 117,656 IFB Ser. 10-125, Class ES, IO, 6.394s, 2039 3,025,957 500,347 IFB Ser. 10-85, Class SD, IO, 6.394s, 2038 652,631 99,291 IFB Ser. 10-98, Class QS, IO, 6.344s, 2040 925,882 141,901 IFB Ser. 10-98, Class YS, IO, 6.344s, 2039 957,656 145,229 IFB Ser. 10-47, Class HS, IO, 6.344s, 2039 445,317 70,088 26 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-68, Class SD, IO, 6.324s, 2040 $4,691,253 $715,636 IFB Ser. 10-3, Class MS, IO, 6.294s, 2038 3,208,277 451,916 IFB Ser. 10-31, Class PS, IO, 6.294s, 2038 3,514,452 538,633 IFB Ser. 10-55, Class SG, IO, 6.244s, 2040 5,668,232 778,078 IFB Ser. 10-60, Class S, IO, 6.244s, 2040 1,154,455 157,941 IFB Ser. 10-53, Class SA, IO, 6.244s, 2039 2,004,259 286,908 IFB Ser. 10-2, Class SA, IO, 6.244s, 2037 1,043,524 131,348 IFB Ser. 09-24, Class SA, IO, 6.244s, 2037 1,112,297 78,673 IFB Ser. 09-101, Class SB, IO, 6.194s, 2039 1,664,830 183,331 IFB Ser. 09-35, Class SP, IO, 6.144s, 2037 606,138 70,106 IFB Ser. 10-37, Class US, IO, 5.744s, 2039 1,689,512 224,991 Ser. 10-70, Class PI, IO, 5s, 2039 1,906,454 221,625 FRB Ser. 07-35, Class UF, zero %, 2037 11,768 11,495 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 541,321 546,524 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 87,558 87,996 Ser. 03-C1, Class X1, IO, 0.847s, 2040 4,651,363 69,619 GSMPS Mortgage Loan Trust FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 375,424 315,356 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.952s, 2037 505,088 343,460 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.366s, 2037 279,979 156,788 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.558s, 2036 93,641 55,390 FRB Ser. 07-AR15, Class 1A1, 5.55s, 2037 314,630 202,150 FRB Ser. 07-AR9, Class 2A1, 5.455s, 2037 317,189 216,481 FRB Ser. 07-AR7, Class 2A1, 4.929s, 2037 414,537 234,213 FRB Ser. 05-AR31, Class 3A1, 4.854s, 2036 591,701 372,772 FRB Ser. 07-AR11, Class 1A1, 4.827s, 2037 284,620 156,541 FRB Ser. 05-AR5, Class 4A1, 2.775s, 2035 281,056 202,176 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.898s, 2036 206,484 161,058 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 6.051s, 2045 568,576 578,246 Ser. 07-LD12, Class A2, 5.827s, 2051 205,000 214,533 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 393,000 419,495 Ser. 07-C1, Class A4, 5.716s, 2051 441,000 464,824 Ser. 06-CB16, Class A3B, 5.579s, 2045 479,000 508,868 Ser. 06-LDP6, Class A3B, 5.559s, 2043 521,000 537,344 Ser. 06-CB17, Class A3, 5.45s, 2043 763,000 795,351 Ser. 07-CB18, Class A3, 5.447s, 2047 406,000 427,039 Ser. 06-LDP8, Class A3B, 5.447s, 2045 374,000 399,105 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,693,000 1,734,834 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,662,907 1,745,041 Ser. 05-CB13, Class A2, 5.247s, 2043 272,079 272,629 Ser. 05-LDP5, Class A2, 5.198s, 2044 1,281,000 1,342,940 Ser. 05-LDP2, Class AM, 4.78s, 2042 50,000 49,958 Ser. 06-LDP8, Class X, IO, 0.569s, 2045 2,686,989 69,353 27 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB17, Class X, IO, 0.51s, 2043 $14,463,263 $354,226 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 4,730,468 63,489 Ser. 06-CB16, Class X1, IO, 0.137s, 2045 3,034,289 39,086 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.159s, 2051 8,649,723 89,501 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 108,433 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 651,086 680,177 Ser. 07-C7, Class A2, 5.588s, 2045 558,000 583,733 Ser. 07-C2, Class XW, IO, 0.561s, 2040 1,032,756 24,984 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.764s, 2037 977,753 16,740 Ser. 06-C7, Class XW, IO, 0.715s, 2038 1,722,551 48,531 Ser. 06-C6, Class XCL, IO, 0.248s, 2039 15,894,244 284,963 Ser. 05-C2, Class XCL, IO, 0.221s, 2040 4,491,692 41,245 Ser. 06-C7, Class XCL, IO, 0.149s, 2038 3,157,846 53,002 Ser. 07-C2, Class XCL, IO, 0.137s, 2040 8,877,788 117,234 Ser. 06-C1, Class XCL, IO, 0.093s, 2041 11,167,211 114,145 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.756s, 2022 270,899 235,682 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.855s, 2030 49,000 51,846 FRB Ser. 05-A9, Class 3A1, 3.276s, 2035 262,104 207,212 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 328,000 351,417 FRB Ser. 07-C1, Class A2, 5.722s, 2050 1,138,000 1,189,493 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.745s, 2050 173,000 186,210 FRB Ser. 06-4, Class A2FL, 0.376s, 2049 365,000 346,750 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.177s, 2049 6,271,951 69,324 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.654s, 2017 202,562 16,205 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 272,058 FRB Ser. 07-IQ15, Class A2, 5.84s, 2049 1,450,000 1,516,826 FRB Ser. 06-T23, Class A2, 5.739s, 2041 301,000 320,601 Ser. 07-IQ14, Class A2, 5.61s, 2049 514,000 537,164 Ser. 06-T21, Class A2, 5.09s, 2052 177,166 177,687 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 288,000 Ser. 07-HQ13, Class X1, IO, 0.475s, 2044 4,416,048 88,321 Ser. 05-HQ5, Class X1, IO, 0.095s, 2042 1,707,123 9,594 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 3.049s, 2035 252,530 169,195 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 656,143 680,748 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 23,625 20,554 28 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 $100,000 $3,000 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 333,715 253,624 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.966s, 2036 628,821 16,224 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 558,713 391,099 FRB Ser. 06-9, Class 1A1, 5.369s, 2036 97,735 58,783 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2037 2,097,682 324,869 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,851,730 91,965 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.172s, 2037 773,372 100,140 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 48,028 5,385 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 $598,812 592,824 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.739s, 2049 707,000 735,826 Ser. 06-C27, Class A2, 5.624s, 2045 198,441 202,729 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,404,000 1,435,901 Ser. 07-C30, Class APB, 5.294s, 2043 320,000 331,394 Ser. 06-C29, Class A2, 5.275s, 2048 859,000 879,846 Ser. 07-C34, IO, 0.376s, 2046 2,272,762 36,978 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.556s, 2018 100,000 60,000 Ser. 07-C31, IO, 0.26s, 2047 8,168,643 94,838 Ser. 06-C27, Class XC, IO, 0.108s, 2045 3,267,793 25,456 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 87,000 30,015 Ser. 06-SL1, Class X, IO, 0.945s, 2043 404,125 11,413 Ser. 07-SL2, Class X, IO, 0.851s, 2049 1,268,287 35,157 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 5s, 2034 446,439 55,945 Total mortgage-backed securities (cost $62,877,738) CORPORATE BONDS AND NOTES (23.6%)* Principal amount Value Basic materials (1.6%) ArcelorMittal sr. unsec. unsub. bonds 9.85s, 2019 (France) $95,000 $122,469 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 216,402 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 109,000 128,245 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 225,000 288,976 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 100,000 112,685 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 383,000 432,790 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 250,000 258,125 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 308,050 International Paper Co. bonds 7.95s, 2018 155,000 189,522 International Paper Co. sr. unsec. notes 9 3/8s, 2019 288,000 378,720 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 185,000 200,857 29 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Basic materials cont. Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $75,000 $105,599 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 135,000 135,810 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 174,179 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 109,821 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 161,515 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 21,000 26,828 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 38,285 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 10,000 12,452 Capital goods (0.2%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 145,000 159,681 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 103,000 123,718 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 70,000 68,660 Raytheon Co. sr. unsec. notes 3 1/8s, 2020 30,000 29,398 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,289 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 55,000 64,615 Communication services (2.0%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 254,000 304,165 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 91,576 AT&T, Inc. sr. unsec. bond 6.55s, 2039 250,000 284,775 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 256,123 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 328,398 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 118,000 133,108 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 20,000 25,774 Comcast Corp. company guaranty sr. unsec. notes 6.55s, 2039 10,000 11,197 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 87,248 Comcast Cable Holdings, LLC company guaranty 7 7/8s, 2026 580,000 720,417 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 220,000 290,779 Cox Communications, Inc. 144A notes 5 7/8s, 2016 30,000 34,840 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 193,565 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 135,000 151,200 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2018 (Canada) 80,000 99,363 Rogers Communications, Inc. company guaranty sr. unsec. notes 6 3/8s, 2014 (Canada) 105,000 121,249 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 350,000 376,463 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 181,746 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 125,752 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 45,000 53,869 30 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 $25,000 $29,511 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 15,000 17,192 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 85,543 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 222,719 Verizon Global Funding Corp. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 139,116 Conglomerates (0.2%) Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 315,000 376,087 Consumer cyclicals (2.2%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 87,975 CBS Corp. company guaranty 5 5/8s, 2012 217,000 233,606 CBS Corp. company guaranty sr. unsec. notes 8 5/8s, 2012 43,000 47,279 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 170,000 200,628 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 161,014 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 68,200 DR Horton, Inc. sr. notes 7 7/8s, 2011 5,000 5,188 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 125,000 134,317 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 315,000 327,928 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6.35s, 2040 145,000 154,739 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 210,720 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 300,000 330,000 Expedia, Inc. 144A company guaranty sr. unsec. notes 5.95s, 2020 195,000 198,390 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 175,000 197,399 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 237,930 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 65,000 66,381 NBC Universal, Inc. 144A notes 6.4s, 2040 125,000 135,557 NBC Universal, Inc. 144A notes 5.15s, 2020 95,000 103,842 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 245,000 304,103 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 265,000 283,525 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 210,000 215,284 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 87,000 104,835 QVC Inc. 144A sr. notes 7 1/8s, 2017 80,000 85,200 31 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Consumer cyclicals cont. Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 $105,000 $104,738 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 125,000 154,833 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 221,107 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 264,608 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 53,712 Consumer staples (2.0%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 130,000 179,327 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 178,487 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 214,000 301,444 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 416,000 537,953 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 72,553 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 370,000 343,175 CVS Caremark Corp. notes 6.6s, 2019 80,000 97,305 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 345,625 403,991 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 55,054 58,753 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 160,000 189,108 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 210,000 213,993 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 55,000 60,813 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 674,253 McDonalds Corp. sr. unsec. notes 5.7s, 2039 150,000 166,268 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 135,000 162,094 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 160,000 184,572 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 70,000 73,850 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 138,288 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 238,240 Energy (1.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 140,000 151,892 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 80,000 88,873 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 70,000 67,256 Devon Energy Corp. sr. notes 6.3s, 2019 20,000 24,423 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 104,025 EOG Resources, Inc. notes 6 7/8s, 2018 105,000 130,831 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 361,635 32 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Energy cont. Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) $100,000 $108,853 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 130,000 153,219 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 70,000 71,575 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 55,000 67,202 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 162,038 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 69,355 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 410,000 241,900 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 261,963 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 171,266 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 175,000 242,770 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 70,000 92,443 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 90,000 97,014 Financials (7.8%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 81,132 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 423,907 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 230,000 242,075 AON Corp. jr. unsec. sub. notes 8.205s, 2027 175,000 184,277 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.859s, 2027 415,000 294,057 Barclays Bank PLC 144A sub. notes 10.179s, 2021 354,000 471,811 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 220,000 240,775 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 280,644 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 103,125 101,411 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 295,000 320,075 Citigroup, Inc. sr. notes 6 1/2s, 2013 470,000 524,422 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,278 Citigroup, Inc. sub. notes 5s, 2014 140,000 146,730 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 44,000 45,016 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 165,000 174,524 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 127,726 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2049 (United Kingdom) 354,000 346,478 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 5,000 5,375 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,928 Erac USA Finance Co. 144A company guaranty sr. unsec. unsub. notes 2 3/4s, 2013 120,000 123,421 33 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Financials cont. Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) $100,000 $110,722 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 250,000 271,443 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.291s, 2028 570,000 400,291 GATX Corp. notes 4 3/4s, 2012 45,000 47,533 GE Capital Trust IV 144A unsec. sub. bonds 4 5/8s, 2066 EUR 90,000 106,772 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 463,766 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.604s, 2016 145,000 134,684 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 150,000 172,263 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 234,703 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 31,541 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 234,875 HCP, Inc. sr. unsec. notes 6s, 2017 60,000 65,186 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 343,482 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 102,750 JPMorgan Chase & Co. sr. unsec. unsub. notes 6.3s, 2019 80,000 93,361 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.376s, 2047 964,000 734,225 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 190,000 236,446 Lloyds TSB Bank PLC 144A company guaranty unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 550,000 573,777 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 147,393 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 75,000 81,807 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 110,000 145,500 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 87,327 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 300,000 360,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 122,500 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 109,238 Nationwide Financial Services sr. unsec. unsub. notes 5 5/8s, 2015 35,000 37,497 Nationwide Mutual Insurance Co. 144A sub. notes 9 3/8s, 2039 40,000 46,921 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 175,000 181,125 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 27,187 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 755,000 771,988 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 18,181 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 17,037 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 186,413 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 100,000 100,125 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 215,000 246,175 34 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Financials cont. Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) $650,000 $692,232 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 80,000 92,447 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 282,000 316,628 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 155,000 158,811 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.292s, 2037 550,000 402,471 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 93,468 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 147,609 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 246,792 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 175,000 181,446 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 103,125 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 739,193 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 103,125 VTB Bank Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 330,860 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 460,000 467,935 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 130,000 148,734 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 120,000 132,010 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.447s, 2012 35,000 34,909 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 250,000 294,510 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 165,000 195,318 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2049 105,000 117,338 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 325,000 352,980 Government (1.8%) International Bank for Reconstruction & Development bonds 1 1/4s, 2013 (Supra-Nation) GBP 1,100,000 1,763,656 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 2,093,300 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 225,973 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 26,000 32,399 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 64,000 73,612 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 52,000 50,082 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 28,813 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 87,048 WellPoint, Inc. notes 7s, 2019 80,000 97,444 35 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Technology (0.2%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 $155,000 $168,611 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 155,875 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 37,275 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,693 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 114,139 Transportation (0.4%) Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 10,000 11,718 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 45,000 52,202 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 175,000 191,039 Burlington Northern Santa Fe Corp. sr. unsec. unsub. notes 5 3/4s, 2040 10,000 10,592 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 22,664 24,137 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 101,512 106,588 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 140,000 149,800 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 199,111 219,520 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 43,442 44,637 Utilities and power (3.6%) Ameren Illinois Co. sr. notes 9 3/4s, 2018 30,000 40,244 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 85,000 110,458 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 260,000 299,044 Beaver Valley Funding Corp. sr. bonds 9s, 2017 203,000 225,137 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 573,947 637,829 CMS Energy Corp. sr. notes 8 1/2s, 2011 285,000 293,012 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.239s, 2013 130,000 126,100 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 70,000 81,538 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 120,000 129,491 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 350,000 334,250 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 215,000 253,375 Edison International sr. unsec. unsub. notes 3 3/4s, 2017 85,000 87,689 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 124,286 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 254,059 Electricite de France 144A sr. notes 4.6s, 2020 (France) 190,000 209,609 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 187,737 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 74,000 77,321 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 384,783 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 $135,000 147,150 36 CORPORATE BONDS AND NOTES (23.6%)* cont. Principal amount Value Utilities and power cont. ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 $125,000 $143,641 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 212,744 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 362,738 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 42,399 Nevada Power Co. notes 6 1/2s, 2018 195,000 232,564 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 105,000 140,778 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 185,000 185,373 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 30,000 40,525 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 50,000 54,281 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 231,943 231,991 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 223,932 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 140,000 156,901 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,114 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 86,593 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,225 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 190,000 247,745 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 145,000 151,500 TransAlta Corp. sr. unsec. unsub. notes 4 3/4s, 2015 (Canada) 125,000 136,536 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 45,000 54,643 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 189,080 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 192,503 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 655,000 641,900 Total corporate bonds and notes (cost $45,764,123) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (13.5%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $60,949 $66,148 5 1/2s, June 1, 2035 76,808 83,030 5 1/2s, April 1, 2020 65,012 70,677 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 245,033 276,019 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 218,445 241,359 6s, July 1, 2037 22,796 24,801 6s, with due dates from May 1, 2021 to October 1, 2021 151,278 164,598 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 170,181 185,251 37 U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (13.5%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5s, May 1, 2037 $534,230 $568,267 5s, with due dates from May 1, 2020 to March 1, 2021 27,642 29,662 4s, with due dates from May 1, 2019 to September 1, 2020 384,403 408,095 4s, TBA, November 1, 2040 26,000,000 26,806,406 Total U.S. government agency mortgage obligations (cost $28,760,307) U.S. TREASURY OBLIGATIONS (1.0%)* Principal amount Value U.S. Treasury Bonds 6.625s, February 15, 2027 i $415,000 $589,429 U.S. Treasury Bonds 6 1/4s, May 15, 2030 ## 646,000 884,860 U.S. Treasury Inflation Protected Securities 2 1/2s, July 15, 2016 i 171,850 199,054 U.S. Treasury Notes 4.875s, May 31, 2011 i 539,000 564,532 Total U.S. treasury obligations (cost $2,097,946) FOREIGN GOVERNMENT BONDS AND NOTES (10.9%)* Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 $3,870,000 $899,775 Brazil (Federal Republic of) notes 10s, 2012 BRL 837 499,316 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $100,000 118,700 Canada (Government of) bonds 5 3/4s, 2033 CAD 750,000 1,002,884 Export-Import Bank of Korea 144A 5.1s, 2013 (South Korea) INR 20,600,000 461,384 France (Government of) bonds 4s, 2013 EUR 63 93 Italy (Republic of) bonds 4 1/4s, 2020 EUR 8,610,000 12,384,049 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,466,113 Netherlands (Government of) bonds 5s, 2012 EUR 2,500,000 3,705,403 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 323,359 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 620,478 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 $825,000 828,886 United Kingdom bonds 4 1/4s, 2036 GBP 610,000 996,671 Total foreign government bonds and notes (cost $21,150,070) ASSET-BACKED SECURITIES (5.5%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.406s, 2036 $56,000 $29,772 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 19,000 27,170 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 82,000 82,308 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.131s, 2034 14,070 3,363 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 228,625 163,467 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 740,541 585,028 Ser. 00-5, Class A7, 8.2s, 2032 178,482 156,172 Ser. 00-1, Class A5, 8.06s, 2031 110,118 89,196 Ser. 00-4, Class A5, 7.97s, 2032 37,930 29,775 Ser. 00-5, Class A6, 7.96s, 2032 75,621 64,278 38 ASSET-BACKED SECURITIES (5.5%)* cont. Principal amount Value Conseco Finance Securitizations Corp. Ser. 01-4, Class A4, 7.36s, 2033 $199,860 $211,851 Ser. 00-6, Class A5, 7.27s, 2031 467,179 478,858 Ser. 01-1, Class A5, 6.99s, 2031 362,252 373,120 FRB Ser. 02-1, Class M1A, 2.304s, 2033 418,000 339,936 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.646s, 2034 63,074 55,613 FRB Ser. 07-BC2, Class 2A3, 0.496s, 2037 466,000 221,350 FRB Ser. 06-24, Class 2A3, 0.406s, 2047 1,192,000 536,400 FRB Ser. 07-2, Class 2A3, 0.396s, 2037 2,928,000 1,171,200 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2D, 0.466s, 2037 1,017,000 508,500 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.586s, 2036 124,000 70,365 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.55s, 2043 F EUR 455,000 309,409 FRB Ser. 03-2, Class 3C, 3.29s, 2043 F GBP 217,605 147,976 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,357 151,965 Ser. 94-4, Class B2, 8.6s, 2019 74,102 39,203 Ser. 99-5, Class A5, 7.86s, 2029 936,130 856,559 Ser. 95-4, Class B1, 7.3s, 2025 84,541 80,837 Ser. 97-6, Class M1, 7.21s, 2029 14,000 12,291 Ser. 96-1, Class M1, 7s, 2027 100,579 101,672 Ser. 93-3, Class B, 6.85s, 2018 2,814 2,559 Ser. 98-3, Class A6, 6.76s, 2030 191,619 201,805 Ser. 99-3, Class A7, 6.74s, 2031 182,246 184,979 Ser. 99-1, Class A6, 6.37s, 2025 16,517 16,848 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 790,529 818,198 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class E, 2.056s, 2030 55,807 8,371 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.911s, 2036 124,245 68,335 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.586s, 2036 63,000 54,369 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.466s, 2037 465,541 152,093 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.516s, 2036 59,000 23,907 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 9,389 7,988 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-3, Class A2C, 0.436s, 2037 391,000 182,714 FRB Ser. 07-1, Class A2B, 0.426s, 2037 508,504 282,220 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 4,494 68 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.456s, 2034 12,183 1,844 FRB Ser. 06-HE3, Class A2D, 0.506s, 2036 1,421,000 588,010 FRB Ser. 06-HE6, Class A2D, 0.496s, 2036 1,045,000 376,200 39 ASSET-BACKED SECURITIES (5.5%)* cont. Principal amount Value Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.416s, 2036 $64,929 $31,808 FRB Ser. 06-2, Class A2C, 0.406s, 2036 74,000 42,169 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 173,659 174,527 Ser. 00-A, Class A2, 7.765s, 2017 26,447 17,186 Ser. 00-D, Class A4, 7.4s, 2030 309,000 205,485 Ser. 02-B, Class A4, 7.09s, 2032 118,195 113,356 Ser. 01-D, Class A4, 6.93s, 2031 151,755 121,784 Ser. 98-A, Class M, 6.825s, 2028 12,000 11,527 Ser. 01-E, Class A4, 6.81s, 2031 9,705 8,395 Ser. 01-C, Class A2, 5.92s, 2017 90,890 46,354 Ser. 02-C, Class A1, 5.41s, 2032 220,334 212,622 Ser. 01-E, Class A2, 5.05s, 2031 222,677 172,574 Ser. 02-A, Class A2, 5.01s, 2020 109,201 98,138 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 44,108 42,565 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 80,969 62,751 FRB Ser. 07-BR4, Class A2A, 0.346s, 2037 72,265 49,956 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.466s, 2036 125,000 49,203 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.426s, 2036 59,000 48,318 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.516s, 2036 59,000 9,832 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 188,000 176,720 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 275,538 184,969 Total asset-backed securities (cost $12,862,320) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 $7,252,400 $ Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 8,134,000 673,414 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 7,252,400 678,534 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 29,265,300 24,876 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 $14,737,500 $166,829 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 14,737,500 139,564 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 29,265,300 570,088 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 14,737,500 469,684 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 14,737,500 535,119 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 8,134,000 624,935 Total purchased options outstanding (cost $2,708,213) MUNICIPAL BONDS AND NOTES (0.3%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $104,407 IL State G.O. Bonds 4.421s, 1/1/15 45,000 46,998 4.071s, 1/1/14 135,000 139,362 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 98,894 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 110,827 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 125,000 129,133 Total municipal bonds and notes (cost $615,710) SENIOR LOANS (0.1%)* c Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.164s, 2014 $7,147 $6,941 Aramark Corp. bank term loan FRN Ser. B2, 3.539s, 2016 15,770 15,629 Aramark Corp. bank term loan FRN Ser. C, 0.256s, 2014 576 559 Aramark Corp. bank term loan FRN Ser. C, 0.106s, 2016 1,037 1,028 Charter Communications, Inc. bank term loan FRN Ser. C, 3.54s, 2016 23,381 22,928 Freescale Semiconductor, Inc. bank term loan FRN 4.506s, 2016 14,025 13,178 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 21,785 19,225 41 SENIOR LOANS (0.1%)* c cont. Principal amount Value Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 $8,751 $8,514 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 8,749 8,511 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 8,749 8,511 National Bedding Co. bank term loan FRN 2.313s, 2011 11,667 11,236 NRG Energy, Inc. bank term loan FRN 3.539s, 2015 8,525 8,323 NRG Energy, Inc. bank term loan FRN 1.789s, 2013 3 3 NRG Energy, Inc. bank term loan FRN 1.781s, 2013 2,700 2,676 NRG Energy, Inc. bank term loan FRN Ser. B, 3.539s, 2015 10,169 10,143 Polypore, Inc. bank term loan FRN Ser. B, 2.26s, 2014 25,655 24,981 SunGard Data Systems, Inc. bank term loan FRN 2.006s, 2014 1,209 1,174 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.034s, 2016 25,041 24,693 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.923s, 2014 (United Kingdom) 26,256 20,575 Univision Communications, Inc. bank term loan FRN Ser. B, 4.505s, 2014 26,659 25,167 West Corp. bank term loan FRN Ser. B2, 2.631s, 2013 5,467 5,355 West Corp. bank term loan FRN Ser. B5, 4.506s, 2016 13,431 13,357 Total senior loans (cost $249,629) SHORT-TERM INVESTMENTS (34.5%)* Principal amount/shares Value Egypt Treasury Bills with an effective yield of 9.993%, November 2, 2010 (Egypt) EGP 525,000 $90,798 Egypt Treasury Bills with an effective yield of 9.785%, April 5, 2011 (Egypt) EGP 1,275,000 211,741 Egypt Treasury Bills with an effective yield of 9.63%, November 23, 2010 (Egypt) EGP 1,250,000 215,027 Egypt Treasury Bills Ser. 273 with an effective yield of 9.52%, April 5, 2011 (Egypt) EGP 1,100,000 182,678 Egypt Treasury Bills with an effective yield of 9.35%, December 28, 2010 (Egypt) EGP 650,000 110,818 Putnam Money Market Liquidity Fund 0.16% e 52,139,004 52,139,004 SSgA Prime Money Market Fund 0.14% i P 900,000 900,000 U.S. Treasury Bills with an effective yield of 0.24%, August 25, 2011 ## $347,000 346,304 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.28%, December 16, 2010 # ## 1,904,000 1,903,378 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.40%, November 18, 2010 # ## 3,532,000 3,531,514 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 2,362,000 2,357,508 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.27%, June 2, 2011 # ## 5,206,000 5,197,696 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.31%, March 10, 2011 # ## 6,442,000 6,438,715 Total short-term investments (cost $73,636,225) TOTAL INVESTMENTS Total investments (cost $250,722,281) 42 Key to holdings currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNE Medium Term Notes Class E OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2009 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $213,589,689. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). 43 P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $142,879,616 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 85.0% Russia 0.8% Italy 4.8 Supra-Nation 0.7 Netherlands 1.6 Canada 0.6 United Kingdom 1.3 Japan 0.6 Germany 1.0 Other 3.6 Total 100.0% FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $175,909,905) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 11/22/10 $1,298,745 $1,282,157 $16,588 Brazilian Real Buy 11/22/10 128,642 131,014 (2,372) British Pound Buy 11/22/10 641,285 634,093 7,192 Canadian Dollar Sell 11/22/10 1,428,604 1,430,440 1,836 Chilean Peso Buy 11/22/10 196,647 199,079 (2,432) Czech Koruna Sell 11/22/10 226,124 226,691 567 Euro Buy 11/22/10 4,395,896 4,335,144 60,752 Japanese Yen Buy 11/22/10 632,643 610,610 22,033 Mexican Peso Buy 11/22/10 395,743 395,222 521 Norwegian Krone Buy 11/22/10 181,280 182,422 (1,142) Singapore Dollar Sell 11/22/10 578,507 572,805 (5,702) South Korean Won Buy 11/22/10 670,516 676,824 (6,308) Swedish Krona Sell 11/22/10 255,710 255,137 (573) Swiss Franc Sell 11/22/10 618,617 626,568 7,951 Taiwan Dollar Buy 11/22/10 445,577 446,846 (1,269) Turkish Lira (New) Buy 11/22/10 387,227 390,107 (2,880) 44 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $175,909,905) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 11/22/10 $1,204,770 $1,188,174 $16,596 Brazilian Real Buy 11/22/10 108,496 109,811 (1,315) British Pound Sell 11/22/10 536,539 526,587 (9,952) Canadian Dollar Sell 11/22/10 930,684 926,370 (4,314) Chilean Peso Sell 11/22/10 17 18 1 Czech Koruna Sell 11/22/10 613,787 619,724 5,937 Euro Buy 11/22/10 1,076,121 1,073,713 2,408 Hungarian Forint Buy 11/22/10 213,426 213,124 302 Japanese Yen Buy 11/22/10 1,459,503 1,408,909 50,594 Mexican Peso Buy 11/22/10 196,713 194,677 2,036 New Zealand Dollar Sell 11/22/10 386,461 382,645 (3,816) Norwegian Krone Buy 11/22/10 455,445 458,293 (2,848) Polish Zloty Buy 11/22/10 603,769 605,582 (1,813) Singapore Dollar Sell 11/22/10 756,229 748,776 (7,453) South Korean Won Buy 11/22/10 397,018 400,071 (3,053) Swedish Krona Buy 11/22/10 325,067 328,274 (3,207) Swiss Franc Sell 11/22/10 767,714 778,085 10,371 Taiwan Dollar Buy 11/22/10 279,964 279,822 142 Turkish Lira (New) Buy 11/22/10 581,118 584,745 (3,627) Citibank, N.A. Australian Dollar Buy 11/22/10 891,293 880,620 10,673 Brazilian Real Sell 11/22/10 43,153 43,876 723 British Pound Buy 11/22/10 2,123,254 2,100,903 22,351 Canadian Dollar Sell 11/22/10 242,297 241,565 (732) Chilean Peso Sell 11/22/10 226 229 3 Czech Koruna Sell 11/22/10 208,475 209,245 770 Danish Krone Buy 11/22/10 708,766 710,672 (1,906) Euro Buy 11/22/10 4,358,525 4,300,783 57,742 Hungarian Forint Buy 11/22/10 209,917 211,449 (1,532) Japanese Yen Buy 11/22/10 1,266,141 1,222,294 43,847 Mexican Peso Buy 11/22/10 220,411 220,021 390 Norwegian Krone Buy 11/22/10 406,603 409,071 (2,468) Polish Zloty Buy 11/22/10 304,869 310,364 (5,495) Singapore Dollar Sell 11/22/10 387,653 384,003 (3,650) South African Rand Sell 11/22/10 642,985 654,432 11,447 South Korean Won Buy 11/22/10 411,165 412,884 (1,719) Swedish Krona Buy 11/22/10 50,990 50,905 85 Swiss Franc Buy 11/22/10 815,620 826,787 (11,167) Taiwan Dollar Buy 11/22/10 20,338 20,406 (68) Turkish Lira (New) Buy 11/22/10 581,397 585,762 (4,365) 45 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $175,909,905) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 11/22/10 $640,922 $632,264 $8,658 British Pound Buy 11/22/10 461,104 454,355 6,749 Canadian Dollar Sell 11/22/10 1,081,471 1,079,760 (1,711) Euro Sell 11/22/10 2,838,675 2,798,851 (39,824) Japanese Yen Buy 11/22/10 21,367,853 20,649,710 718,143 Norwegian Krone Buy 11/22/10 1,033,882 1,040,275 (6,393) South African Rand Sell 11/22/10 2,134 2,163 29 Swedish Krona Sell 11/22/10 1,106,854 1,104,717 (2,137) Swiss Franc Sell 11/22/10 1,270,422 1,283,933 13,511 Turkish Lira (New) Buy 11/22/10 581,327 585,549 (4,222) Deutsche Bank AG Australian Dollar Buy 11/22/10 1,193,829 1,177,273 16,556 Brazilian Real Sell 11/22/10 58,569 58,805 236 Canadian Dollar Buy 11/22/10 363,985 362,889 1,096 Czech Koruna Sell 11/22/10 414,986 416,532 1,546 Euro Buy 11/22/10 940,529 936,697 3,832 Hungarian Forint Buy 11/22/10 208,952 210,461 (1,509) Malaysian Ringgit Buy 11/22/10 521,960 524,066 (2,106) Mexican Peso Buy 11/22/10 209,293 208,434 859 New Zealand Dollar Sell 11/22/10 202,197 200,230 (1,967) Norwegian Krone Buy 11/22/10 504,731 503,319 1,412 Polish Zloty Buy 11/22/10 1,280,577 1,282,896 (2,319) Singapore Dollar Sell 11/22/10 387,808 384,174 (3,634) South Korean Won Buy 11/22/10 205,942 205,637 305 Swedish Krona Sell 11/22/10 478,456 477,475 (981) Swiss Franc Sell 11/22/10 884,637 896,948 12,311 Taiwan Dollar Buy 11/22/10 5,652 5,625 27 Turkish Lira (New) Buy 11/22/10 790,519 794,728 (4,209) Goldman Sachs International Australian Dollar Buy 11/22/10 1,189,140 1,172,990 16,150 British Pound Buy 11/22/10 428,431 423,946 4,485 Canadian Dollar Sell 11/22/10 709,942 708,080 (1,862) Chilean Peso Sell 11/22/10 8,532 8,742 210 Euro Buy 11/22/10 2,002,618 1,991,129 11,489 Hungarian Forint Sell 11/22/10 685 686 1 Japanese Yen Buy 11/22/10 2,124,618 2,050,846 73,772 Norwegian Krone Buy 11/22/10 33,611 33,790 (179) Polish Zloty Buy 11/22/10 602,931 603,748 (817) South African Rand Sell 11/22/10 207,812 210,065 2,253 Swedish Krona Sell 11/22/10 705,347 712,532 7,185 Swiss Franc Sell 11/22/10 871,950 883,734 11,784 46 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $175,909,905) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 11/22/10 $1,888,695 $1,863,025 $25,670 British Pound Sell 11/22/10 1,006,964 984,928 (22,036) Euro Buy 11/22/10 2,712,252 2,673,904 38,348 Japanese Yen Buy 11/22/10 1,458,756 1,428,418 30,338 Norwegian Krone Buy 11/22/10 755,922 760,582 (4,660) Singapore Dollar Sell 11/22/10 585,844 580,337 (5,507) South Korean Won Buy 11/22/10 199,874 201,519 (1,645) Swiss Franc Sell 11/22/10 1,724,920 1,747,570 22,650 Taiwan Dollar Sell 11/22/10 192,314 191,802 (512) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/22/10 2,882,539 2,843,465 39,074 Brazilian Real Buy 11/22/10 321,343 325,911 (4,568) British Pound Sell 11/22/10 446,849 444,467 (2,382) Canadian Dollar Sell 11/22/10 1,228,407 1,232,784 4,377 Chilean Peso Buy 11/22/10 188,231 190,472 (2,241) Czech Koruna Sell 11/22/10 159,468 160,248 780 Euro Buy 11/22/10 3,727,662 3,678,211 49,451 Hungarian Forint Buy 11/22/10 386,830 388,105 (1,275) Japanese Yen Buy 11/22/10 2,737,281 2,668,034 69,247 Malaysian Ringgit Buy 11/22/10 339,136 341,370 (2,234) Mexican Peso Buy 11/22/10 110,625 110,242 383 New Zealand Dollar Sell 11/22/10 387,601 383,723 (3,878) Norwegian Krone Buy 11/22/10 1,143,566 1,150,833 (7,267) Peruvian New Sol Sell 11/22/10 329,069 330,308 1,239 Polish Zloty Buy 11/22/10 420,854 422,088 (1,234) Singapore Dollar Sell 11/22/10 713,286 706,607 (6,679) South African Rand Buy 11/22/10 199 204 (5) South Korean Won Buy 11/22/10 1,732,013 1,745,331 (13,318) Swedish Krona Buy 11/22/10 256,250 262,227 (5,977) Swiss Franc Sell 11/22/10 825,059 836,080 11,021 Taiwan Dollar Buy 11/22/10 23,134 23,300 (166) Turkish Lira (New) Buy 11/22/10 379,299 382,308 (3,009) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/22/10 2,134,552 2,102,678 31,874 British Pound Sell 11/22/10 125,086 123,791 (1,295) Canadian Dollar Sell 11/22/10 197,130 196,525 (605) Czech Koruna Sell 11/22/10 413,181 414,796 1,615 Euro Sell 11/22/10 1,174,758 1,164,151 (10,607) Hungarian Forint Buy 11/22/10 202,546 202,092 454 Japanese Yen Buy 11/22/10 922,966 902,229 20,737 Norwegian Krone Buy 11/22/10 271,749 273,401 (1,652) Polish Zloty Buy 11/22/10 806,619 808,278 (1,659) Swedish Krona Sell 11/22/10 602,799 595,850 (6,949) 47 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $175,909,905) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Swiss Franc Buy 11/22/10 $252,521 $251,300 $1,221 Turkish Lira (New) Buy 11/22/10 618,047 623,037 (4,990) State Street Bank and Trust Co. Australian Dollar Buy 11/22/10 997,186 983,663 13,523 British Pound Buy 11/22/10 737,702 730,484 7,218 Canadian Dollar Sell 11/22/10 250,233 249,451 (782) Euro Buy 11/22/10 6,426,161 6,366,477 59,684 Hungarian Forint Buy 11/22/10 218,032 211,381 6,651 Japanese Yen Buy 11/22/10 2,021,165 1,950,751 70,414 Malaysian Ringgit Buy 11/22/10 440,626 442,757 (2,131) Mexican Peso Buy 11/22/10 49 48 1 Norwegian Krone Buy 11/22/10 30,208 30,395 (187) Polish Zloty Buy 11/22/10 608,971 610,309 (1,338) Swedish Krona Sell 11/22/10 537,308 536,167 (1,141) Swiss Franc Sell 11/22/10 1,996,523 1,989,805 (6,718) Taiwan Dollar Buy 11/22/10 19,593 19,669 (76) UBS AG Australian Dollar Buy 11/22/10 2,590,261 2,555,692 34,569 British Pound Buy 11/22/10 1,646,295 1,628,995 17,300 Canadian Dollar Sell 11/22/10 1,012,789 1,009,739 (3,050) Czech Koruna Sell 11/22/10 402,069 403,477 1,408 Euro Buy 11/22/10 220,059 221,179 (1,120) Japanese Yen Buy 11/22/10 1,581,081 1,540,068 41,013 Mexican Peso Buy 11/22/10 422,033 416,745 5,288 Norwegian Krone Buy 11/22/10 669,162 673,057 (3,895) South African Rand Buy 11/22/10 553,407 565,185 (11,778) Swedish Krona Buy 11/22/10 158,879 159,674 (795) Swiss Franc Sell 11/22/10 929,295 941,733 12,438 Thai Baht Buy 11/22/10 379,483 380,218 (735) Westpac Banking Corp. Australian Dollar Buy 11/22/10 722,100 711,938 10,162 British Pound Sell 11/22/10 79,120 77,653 (1,467) Canadian Dollar Sell 11/22/10 125,509 125,143 (366) Euro Buy 11/22/10 26,333,785 26,001,687 332,098 Japanese Yen Buy 11/22/10 1,957,644 1,889,851 67,793 New Zealand Dollar Sell 11/22/10 196,498 194,509 (1,989) Norwegian Krone Buy 11/22/10 83,356 83,887 (531) Swedish Krona Sell 11/22/10 507,606 506,920 (686) Swiss Franc Sell 11/22/10 875,604 887,784 12,180 Total 48 FUTURES CONTRACTS OUTSTANDING at 10/31/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 11 $7,655,898 Dec-10 $(15,399) Canadian Government Bond 10 yr (Long) 16 1,982,513 Dec-10 18,396 Euro-Bobl 5 yr (Short) 58 9,642,601 Dec-10 113,446 Euro-Bund 10 yr (Short) 21 3,771,136 Dec-10 1,736 Euro-Buxl 30 yr Bond (Long) 12 1,936,324 Dec-10 (23,110) Euro-Schatz 2 yr (Long) 137 20,717,568 Dec-10 (43,349) Japanese Government Bond 10 yr (Long) 8 14,235,477 Dec-10 162,987 Japanese Government Bond 10 yr Mini (Long) 43 7,653,172 Dec-10 87,951 U.K. Gilt 10 yr (Long) 96 18,970,005 Dec-10 (184,364) U.S. Treasury Bond 30 yr (Long) 198 26,699,063 Dec-10 (1,444,845) U.S. Treasury Bond 20 yr (Short) 10 1,309,375 Dec-10 4,012 U.S. Treasury Note 10 yr (Long) 20 2,525,625 Dec-10 16,853 Total WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $13,211,141) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,890,000 Aug-11/4.475 $18,484 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,890,000 Aug-11/4.475 641,666 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 14,894 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 617,363 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 13,223 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 880,200 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 14,761 49 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $13,211,141) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $6,125,000 Aug-11/4.70 $924,936 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 33,819 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 118,964 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 8,134,000 Mar-11/4.7375 1,545 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 1,189,956 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 32,658 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 9,189 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 19,276 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 482,663 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 949,366 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 1,015,394 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 22,433 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 1,723,878 50 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $13,211,141) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $7,367,000 Jul-11/4.525 $20,333 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 22,617 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 975,243 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 617,373 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 620,996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 583,235 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 656,658 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 8,146,100 Jan-11/3.565 231,838 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 8,146,100 Jan-11/3.565 429,381 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,482,500 Sep-15/4.04 231,163 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,482,500 Sep-15/4.04 346,901 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 81,576 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 311,025 51 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $13,211,141) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. $3,954,500 May-12/5.51 $759,184 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 5,007 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 86,013 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 8,134,000 Mar-11/4.665 1,707 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 19,773 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 2,080,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(8,293) AUD 1,040,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW 7,175 AUD 1,040,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (616) AUD 2,080,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 5,760 CAD 1,060,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (17,035) AUD 2,920,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 3,397 AUD 1,660,000  9/29/20 5.63% 6 month AUD- BBR-BBSW 6,192 EUR 1,100,000 E  10/29/40 2.435% 6 month EUR- EURIBOR- REUTERS (7,566) GBP 3,930,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 44,746 GBP 2,300,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (117,836) $27,326,100 16,349 7/23/15 1.90% 3 month USD- LIBOR-BBA (849,236) 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC AUD 1,070,000 E $ 2/4/20 6 month AUD- BBR-BBSW 6.8% $31,254 AUD 1,210,000  10/1/15 6 month AUD- BBR-BBSW 5.43% (3,205) $5,043,100 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (629,631) 3,988,700 (91,242) 9/21/20 3 month USD- LIBOR-BBA 3.95% 381,048 3,740,200 98,180 9/28/20 4.02% 3 month USD- LIBOR-BBA (365,349) AUD 2,060,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (9,704) AUD 1,340,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 1,873 $4,043,600 (45,657) 10/28/30 3.38% 3 month USD- LIBOR-BBA 7,235 5,223,500 (3,879) 10/28/12 0.52% 3 month USD- LIBOR-BBA (6,184) 7,620,700  8/9/15 3 month USD- LIBOR-BBA 1.77% 174,408 GBP 1,440,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 29,975 GBP 1,440,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 41,313 AUD 2,060,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (38,293) $1,640,000  8/27/15 3 month USD- LIBOR-BBA 1.6275% 24,299 1,610,000  8/27/40 3.21625% 3 month USD- LIBOR-BBA 122,729 9,095,600  9/7/15 3 month USD- LIBOR-BBA 1.6525% 137,902 1,364,400 (32,950) 10/20/20 3 month USD- LIBOR-BBA 4.065% 138,303 2,135,900  10/29/20 3 month USD- LIBOR-BBA 2.76% 13,796 Citibank, N.A. GBP 15,160,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 122,153 GBP 12,120,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (471,675) GBP 3,600,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 165,237 $52,521,100 25,738 7/9/12 0.96% 3 month USD- LIBOR-BBA (574,372) 3,810,300  8/9/20 3 month USD- LIBOR-BBA 2.89875% 103,134 53 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $24,900,500 $ 9/24/12 3 month USD- LIBOR-BBA 0.6175% $71,195 2,554,800  9/24/20 3 month USD- LIBOR-BBA 2.5875% (14,578) Credit Suisse International 53,863,600  5/5/12 1.25% 3 month USD- LIBOR-BBA (945,227) CHF 2,100,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (19,378) $5,000,000  8/4/20 2.92% 3 month USD- LIBOR-BBA (147,536) MXN 16,310,000 F  7/21/20 1 month MXN- TIIE-BANXICO 6.895% 48,499 $7,000,000  9/27/12 0.6125% 3 month USD- LIBOR-BBA (19,020) 9,900,000  9/27/20 2.53875% 3 month USD- LIBOR-BBA 103,887 5,976,600  10/5/20 3 month USD- LIBOR-BBA 2.61125% (27,983) CHF 7,640,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (37,751) CHF 7,640,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (39,553) CHF 7,640,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (32,815) $56,851,000 (25,681) 12/16/13 2.23% 3 month USD- LIBOR-BBA (3,058,656) GBP 3,710,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (134,483) GBP 2,060,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 93,614 CHF 8,430,000  11/17/11 2.5125% 6 month CHF- LIBOR-BBA (377,015) Deutsche Bank AG $40,099,600 (25,231) 7/27/12 0.78% 3 month USD- LIBOR-BBA (330,252) 55,681,600 130,440 7/27/20 3 month USD- LIBOR-BBA 2.94% 1,985,561 MXN 16,310,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% 56,833 $59,088,000 6,746 5/6/12 1.25% 3 month USD- LIBOR-BBA (1,029,751) 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International AUD 510,000 E $ 2/23/20 6 month AUD- BBR-BBSW 6.6925% $13,029 AUD 1,560,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 40,251 $5,883,400  7/20/40 3.7275% 3 month USD- LIBOR-BBA (149,505) 23,330,800  7/23/14 3 month USD- LIBOR-BBA 1.5475% 600,221 5,713,300  7/23/40 3.7125% 3 month USD- LIBOR-BBA (127,293) 38,807,000 (4,320) 10/1/12 0.59% 3 month USD- LIBOR-BBA (90,547) GBP 1,510,000  10/5/20 3.0575% 6 month GBP- LIBOR-BBA 18,221 EUR 1,100,000 E  10/28/40 2.39% 6 month EUR- EURIBOR- REUTERS (4,280) CHF 7,840,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (30,943) $7,962,800  8/12/15 3 month USD- LIBOR-BBA 1.665% 140,135 2,210,000  8/12/40 3.68% 3 month USD- LIBOR-BBA (28,952) AUD 2,080,000  9/20/15 6 month AUD- BBR-BBSW 5.39% (7,618) AUD 1,040,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW 6,879 AUD 970,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 25,417 JPMorgan Chase Bank, N.A. JPY 901,000,000  2/19/15 6 month JPY- LIBOR-BBA 0.705% 135,258 JPY 149,300,000  2/19/20 6 month JPY- LIBOR-BBA 1.3975% 84,773 AUD 2,060,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (16,058) AUD 1,545,000  3/2/15 5.6515% 6 month AUD- BBR-BBSW (14,592) $5,043,100 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (597,456) 4,894,200 (114,524) 9/20/20 3 month USD- LIBOR-BBA 3.995% 485,259 3,262,800 (76,023) 9/20/20 3 month USD- LIBOR-BBA 3.965% 314,944 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $2,388,700 $109,163 10/14/20 4.02% 3 month USD- LIBOR-BBA $(182,530) 5,883,400  7/20/40 3.7225% 3 month USD- LIBOR-BBA (143,892) 2,267,400  7/22/40 3.75% 3 month USD- LIBOR-BBA (66,916) MXN 2,330,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% 8,460 $9,000,000  8/5/20 2.866% 3 month USD- LIBOR-BBA (220,536) AUD 1,520,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 44,327 JPY 369,130,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (51,294) EUR 17,270,000  5/31/15 6 month EUR- EURIBOR- REUTERS 2.0975% 124,837 EUR 7,130,000  5/31/20 6 month EUR- EURIBOR- REUTERS 2.949% 242,275 AUD 1,545,000  6/11/15 5.545% 6 month AUD- BBR-BBSW (7,569) $7,823,000  8/12/15 1.7325% 3 month USD- LIBOR-BBA (163,554) AUD 2,020,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 32,620 $2,357,900  9/7/14 3 month USD- LIBOR-BBA 1.3375% 33,220 5,416,600  10/25/40 3 month USD- LIBOR-BBA 3.5275% (122,026) 2,900,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% 8,569 JPY 368,110,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 28,040 AUD 1,960,000  9/16/15 6 month AUD- BBR-BBSW 5.375% (8,291) AUD 1,000,000  9/16/20 5.549% 6 month AUD- BBR-BBSW 8,688 CAD 1,060,000  9/21/20 3.105% 3 month CAD- BA-CDOR (17,266) $14,783,000  10/5/12 0.62125% 3 month USD- LIBOR-BBA (37,183) JPY 89,500,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 10,810 JPY 120,300,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA (2,299) 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. PLN 2,820,000 $ 1/26/11 6 month PLN- WIBOR-WIBO 4.177% $19,817 $32,432,400 64,619 7/16/15 2.14% 3 month USD- LIBOR-BBA (1,360,761) 68,478,900 (144,602) 7/16/20 3 month USD- LIBOR-BBA 3.15% 3,529,640 28,542,400 107,256 7/16/40 3.88% 3 month USD- LIBOR-BBA (1,460,414) Total E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $2,193,359 1/12/39 5.50% (1 month Synthetic TRS $30,320 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. GBP 2,020,000 F 5/18/13 (3.38%) GBP Non-revised (12,350) UK Retail Price Index Goldman Sachs International $1,010,000 7/28/11 (0.685%) USA Non Revised 4,757 Consumer Price Index-Urban (CPI-U) 1,010,000 7/29/11 (0.76%) USA Non Revised 4,040 Consumer Price Index-Urban (CPI-U) 1,010,000 7/30/11 (0.73%) USA Non Revised 4,373 Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank, N.A. EUR 980,000 F 8/10/12 (1.435%) Eurostat Eurozone 3,244 HICP excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities valuation inputs. 57 CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  $(4,451) $500,000 12/20/19 (100 bp) $39,981 General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2  135,000 12/20/13 530 bp 17,468 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2  275,000 9/20/13 109 bp (634) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at October 31, 2010. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $11,290,996 $457,385 Corporate bonds and notes  50,351,712  Foreign government bonds and notes  23,307,111  Mortgage-backed securities  65,182,891  Municipal bonds and notes  629,621  Purchased options outstanding  3,883,043  Senior loans  252,707  U.S. Government agency mortgage obligations  28,924,313  U.S. Treasury obligations  2,237,875  Short-term investments 53,039,004 20,586,177  Totals by level 58 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,980,493 $ Futures contracts (1,305,686)   Written options  (14,724,691)  Interest rate swap contracts  (4,341,942)  Total return swap contracts  34,384  Credit default contracts  61,266  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 59 Statement of assets and liabilities 10/31/10 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $198,583,277) $208,003,831 Affiliated issuers (identified cost $52,139,004) (Note 6) 52,139,004 Foreign currency (cost $17,666) (Note 1) 18,377 Interest and other receivables 1,730,082 Receivable for shares of the fund sold 1,147,221 Receivable for investments sold 7,521,041 Receivable for sales of delayed delivery securities (Note 1) 26,853 Unrealized appreciation on swap contracts (Note 1) 9,981,391 Receivable for variation margin (Note 1) 310,719 Unrealized appreciation on forward currency contracts (Note 1) 2,306,676 Premium paid on swap contracts (Note 1) 568,560 Total assets LIABILITIES Payable to custodian 345,553 Payable for investments purchased 10,327,811 Payable for purchases of delayed delivery securities (Note 1) 26,814,750 Payable for shares of the fund repurchased 216,963 Payable for compensation of Manager (Note 2) 98,346 Payable for investor servicing fees (Note 2) 23,888 Payable for custodian fees (Note 2) 43,524 Payable for Trustee compensation and expenses (Note 2) 91,627 Payable for administrative services (Note 2) 765 Payable for distribution fees (Note 2) 60,095 Unrealized depreciation on forward currency contracts (Note 1) 326,183 Written options outstanding, at value (premiums received $13,211,141) (Notes 1 and 3) 14,724,691 Premium received on swap contracts (Note 1) 558,491 Unrealized depreciation on swap contracts (Note 1) 14,237,752 Collateral on certain derivative contracts, at value (Note 1) 2,253,015 Other accrued expenses 40,612 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $203,750,058 Undistributed net investment income (Note 1) 11,542,118 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,059,256) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,356,769 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 60 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($157,631,498 divided by 11,986,372 shares) $13.15 Offering price per class A share (100/96.00 of $13.15)* $13.70 Net asset value and offering price per class B share ($9,452,820 divided by 721,525 shares)** $13.10 Net asset value and offering price per class C share ($13,699,727 divided by 1,045,619 shares)** $13.10 Net asset value and redemption price per class M share ($17,170,038 divided by 1,316,509 shares) $13.04 Offering price per class M share (100/96.75 of $13.04)*** $13.48 Net asset value, offering price and redemption price per class R share ($2,264,262 divided by 172,384 shares) $13.14 Net asset value, offering price and redemption price per class Y share ($13,371,344 divided by 1,016,294 shares) $13.16 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 61 Statement of operations Year ended 10/31/10 INVESTMENT INCOME Interest (net of foreign tax of $2,891) (including interest income of $60,495 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 1,020,495 Investor servicing fees (Note 2) 261,462 Custodian fees (Note 2) 73,827 Trustee compensation and expenses (Note 2) 12,408 Administrative services (Note 2) 8,156 Distribution fees  Class A (Note 2) 327,944 Distribution fees  Class B (Note 2) 84,997 Distribution fees  Class C (Note 2) 86,970 Distribution fees  Class M (Note 2) 85,704 Distribution fees  Class R (Note 2) 8,095 Auditing 142,599 Other 88,705 Fees waived and reimbursed by Manager (Note 2) (36,303) Total expenses Expense reduction (Note 2) (680) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,924,274 Net realized gain on swap contracts (Note 1) 4,355,956 Net realized gain on futures contracts (Note 1) 7,864,015 Net realized gain on foreign currency transactions (Note 1) 1,811,584 Net realized gain on written options (Notes 1 and 3) 1,745,161 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,826,175 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, receivable purchase agreement and TBA sale commitments during the year (13,231,258) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 62 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/10 Year ended 10/31/09 Operations: Net investment income $11,114,026 $6,711,623 Net realized gain (loss) on investments and foreign currency transactions 23,700,990 (6,797,481) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (11,405,083) 37,321,813 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,673,420) (6,061,630) Class B (1,052,670) (473,014) Class C (952,758) (208,016) Class M (2,318,695) (1,143,549) Class R (184,915) (34,716) Class Y (1,361,230) (330,898) Increase in capital from settlement payments 1,873 6,167 Redemption fees (Note 1) 24,848 12,316 Increase (decrease) from capital share transactions (Note 4) 62,213,630 (5,717,556) Total increase in net assets NET ASSETS Beginning of year 150,483,093 127,198,034 End of year (including undistributed net investment income of $11,542,118 and $16,207,188, respectively) The accompanying notes are an integral part of these financial statements. 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c,d netassets (%) c (%) e Class A October 31, 2010 .80 .82 (1.71)  f  f,g 1.14 6.35 78.83 October 31, 2009 .62 2.91 (.76)  f  f,h 1.14 5.57 203.18 October 31, 2008 .62 (2.16) (.68) .01  1.13 4.96 181.55 October 31, 2007 .47 .57 (.48)  f  1.16 3.82 103.10 October 31, 2006 .37 i .22 (.65)  f  1.17 i 3.04 i 97.83 Class B October 31, 2010 .72 .80 (1.62)  f  f,g 1.89 5.67 78.83 October 31, 2009 .52 2.92 (.68)  f  f,h 1.89 4.77 203.18 October 31, 2008 .53 (2.14) (.59)  f  1.88 4.24 181.55 October 31, 2007 .37 .57 (.38)  f  1.91 3.09 103.10 October 31, 2006 .28 i .23 (.56)  f  1.92 i 2.37 i 97.83 Class C October 31, 2010 .68 .85 (1.63)  f  f,g 1.89 5.39 78.83 October 31, 2009 .53 2.91 (.68)  f  f,h 1.89 4.82 203.18 October 31, 2008 .53 (2.15) (.59)  f  1.88 4.21 181.55 October 31, 2007 .38 .56 (.38)  f  1.91 3.07 103.10 October 31, 2006 .27 i .24 (.56)  f  1.92 i 2.28 i 97.83 Class M October 31, 2010 .78 .80 (1.68)  f  f,g 1.39 6.21 78.83 October 31, 2009 .58 2.89 (.73)  f  f,h 1.39 5.30 203.18 October 31, 2008 .58 (2.13) (.65)  f  1.38 4.70 181.55 October 31, 2007 .43 .58 (.45)  f  1.41 3.58 103.10 October 31, 2006 .34 i .22 (.62)  f  1.42 i 2.81 i 97.83 Class R October 31, 2010 .75 .84 (1.68)  f  f,g 1.39 5.92 78.83 October 31, 2009 .59 2.91 (.73)  f  f,h 1.39 5.31 203.18 October 31, 2008 .59 (2.15) (.65)  f  1.38 4.69 181.55 October 31, 2007 .44 .56 (.45)  f  1.41 3.52 103.10 October 31, 2006 .32 i .25 (.62)  f  1.42 i 2.67 i 97.83 Class Y October 31, 2010 .83 .83 (1.75)  f  f,g .89 6.54 78.83 October 31, 2009 .64 2.92 (.79)  f  f,h .89 5.78 203.18 October 31, 2008 .66 (2.18) (.71) .01  .88 5.24 181.55 October 31, 2007 .50 .58 (.51)  f  .91 4.06 103.10 October 31, 2006 .40 i .23 (.68)  f  .92 i 3.31 i 97.83 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 64 65 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2010 0.02% October 31, 2009 0.32 October 31, 2008 0.33 October 31, 2007 0.34 October 31, 2006 0.31 d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. i Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended October 31, 2006. The accompanying notes are an integral part of these financial statements. 66 Notes to financial statements 10/31/10 Note 1: Significant accounting policies Putnam Global Income Trust (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek high current income by investing in a portfolio primarily consisting of investment-grade securitized debt instruments and other obligations of companies and governments worldwide that have intermediate- to long-term maturities. The funds secondary objectives are preservation of capital and long-term total return, but only to the extent that these are consistent with the objective of seeking high current income. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective November 1, 2010, a redemption fee will no longer apply to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2009 through October 31, 2010. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will 67 generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the 68 Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $80,600,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $137,800,000 on forward currency contracts for the reporting period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $19,700,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon 69 quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $885,400,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $8,600,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $857,389 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $17,104,474 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $17,075,784. 70 L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid 71 imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2010, the fund had a capital loss carryover of $5,525,442 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2017. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, unrealized and realized gains and losses on certain futures contracts, income on swap contracts, interest only securities and receivable purchase agreements. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $6,764,592 to increase undistributed net investment income and $1,874 to decrease paid-in-capital, with a decrease to accumulated net realized gains of $6,762,718. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $12,903,539 Unrealized depreciation (5,443,383) Net unrealized appreciation 7,460,156 Undistributed ordinary income 12,635,956 Capital loss carryforward (5,525,442) Cost for federal income tax purposes $252,682,679 Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.562% of the funds average net assets. During the reporting period, the funds expenses were reduced by $36,303 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 72 Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $290,270 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The fund received $90,225 (exclusive of the initial payment) from the Purchasers in accordance with the terms of the Agreements. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $680 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $141, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $77,637 and $1,498 from the sale of class A and class M shares, respectively, and received $5,925 and $1,361 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. 73 A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $22 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $136,149,552 and $107,975,025, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $995,938 and $995,313, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 191,678,400 $10,922,084 beginning of the reporting period JPY  $ EUR  $ Options opened USD 93,084,480 5,238,926 JPY 25,000,000 15,444 EUR 20,300,000 70,421 Options exercised USD (21,094,900) (880,814) JPY   EUR   Options expired USD (37,610,900) (1,487,777) JPY   EUR   Options closed USD (14,317,200) (581,278) JPY (25,000,000) (15,444) EUR (20,300,000) (70,421) Written options outstanding at the USD 211,739,880 $13,211,141 end of the reporting period JPY  $ EUR  $ Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/10 Year ended 10/31/09 Class A Shares Amount Shares Amount Shares sold 4,913,329 $62,466,802 2,171,175 $25,612,000 Shares issued in connection with reinvestment of distributions 1,144,209 14,330,763 472,191 5,246,739 6,057,538 76,797,565 2,643,366 30,858,739 Shares repurchased (2,608,639) (32,998,116) (2,793,974) (29,926,705) Net increase (decrease) 74 Year ended 10/31/10 Year ended 10/31/09 Class B Shares Amount Shares Amount Shares sold 356,314 $4,514,207 145,796 $1,682,985 Shares issued in connection with reinvestment of distributions 66,525 830,123 35,777 390,904 422,839 5,344,330 181,573 2,073,889 Shares repurchased (318,409) (4,019,111) (480,017) (5,196,445) Net increase (decrease) Year ended 10/31/10 Year ended 10/31/09 Class C Shares Amount Shares Amount Shares sold 780,219 $9,927,946 127,495 $1,526,683 Shares issued in connection with reinvestment of distributions 58,789 734,399 15,968 177,040 839,008 10,662,345 143,463 1,703,723 Shares repurchased (130,537) (1,653,709) (178,529) (1,907,194) Net increase (decrease) Year ended 10/31/10 Year ended 10/31/09 Class M Shares Amount Shares Amount Shares sold 108,717 $1,367,794 184,527 $1,972,255 Shares issued in connection with reinvestment of distributions 17,969 223,210 8,248 90,360 126,686 1,591,004 192,775 2,062,615 Shares repurchased (239,702) (3,008,950) (378,244) (4,314,320) Net decrease Year ended 10/31/10 Year ended 10/31/09 Class R Shares Amount Shares Amount Shares sold 142,751 $1,811,259 35,316 $426,060 Shares issued in connection with reinvestment of distributions 12,328 154,106 3,045 33,907 155,079 1,965,365 38,361 459,967 Shares repurchased (45,747) (573,530) (25,690) (274,855) Net increase Year ended 10/31/10 Year ended 10/31/09 Class Y Shares Amount Shares Amount Shares sold 768,482 $9,938,529 145,740 $1,731,363 Shares issued in connection with reinvestment of distributions 93,150 1,165,870 29,269 320,052 861,632 11,104,399 175,009 2,051,415 Shares repurchased (239,169) (2,997,962) (299,269) (3,308,385) Net increase (decrease) 75 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $61,900 Payables $634 Foreign exchange contracts Receivables 2,306,676 Payables 326,183 Investments, Receivables, Net assets  Unrealized Payables, Net assets  Interest rate appreciation / Unrealized appreciation/ contracts (depreciation) 14,586,924* (depreciation) 31,041,816* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $2,018,996 $2,018,996 Foreign exchange contracts   1,817,009  $1,817,009 Interest rate contracts (28,754) 7,864,015  2,336,960 $10,172,221 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(1,522,321) $(1,522,321) Foreign exchange contracts   1,874,804  $1,874,804 Interest rate contracts (2,337,797) (1,278,496)  (8,787,272) $(12,403,565) Total 76 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $60,495 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $144,307,602 and $121,674,104, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 77 Federal tax information (Unaudited) For the tax year ended October 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $20,754,243 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 78 Shareholder meeting results (Unaudited) December 18, 2009 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 7,270,653 349,976 Jameson A. Baxter 7,305,010 315,619 Charles B. Curtis 7,309,052 311,577 Robert J. Darretta 7,283,343 337,286 Myra R. Drucker 7,299,766 320,863 John A. Hill 7,287,855 332,774 Paul L. Joskow 7,316,047 304,582 Elizabeth T. Kennan* 7,308,603 312,026 Kenneth R. Leibler 7,288,519 332,110 Robert E. Patterson 7,266,974 353,655 George Putnam, III 7,305,467 315,162 Robert L. Reynolds 7,323,574 297,055 W. Thomas Stephens 7,319,430 301,199 Richard B. Worley 7,318,144 302,485 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 5,148,791 206,168 162,322 2,103,348 All tabulations are rounded to the nearest whole number. 79 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 80 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 81 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 82 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 83 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio AssetAllocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 84 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Myra R. Drucker Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Francis J. McNamara, III Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited Richard B. Worley 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Marketing Services President Judith Cohen Putnam Retail Management Vice President, Clerk and One Post Office Square Jonathan S. Horwitz Assistant Treasurer Boston, MA 02109 Executive Vice President, Principal Executive Michael Higgins Custodian Officer, Treasurer and Vice President, Senior Associate State Street Bank Compliance Liaison Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Assistant Clerk, Ropes & Gray LLP Principal Financial Officer Assistant Treasurer and Proxy Manager Independent Registered Janet C. Smith Public Accounting Firm Vice President, Assistant Susan G. Malloy PricewaterhouseCoopers LLP Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer Trustees John A. Hill, Chairman Beth S. Mazor Jameson A. Baxter, Vice President Vice Chairman Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $132,274 $ $10,231 $206* October 31, 2009 $132,295 $ $10,224 $223* * Includes fees of $206 and $223 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended October 31, 2010 and October 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $410,090 and $685,634 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to procedures necessitated by regulatory and litigation matters. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ 243,601 $ - $ - October 31, 2009 $ - $ 533,948 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010
